18-10390-cgm            Doc 33        Filed 03/20/19 Entered 03/20/19 14:34:33             Main Document
                                                   Pg 1 of 5


                                                               kmp7299/LRE
                                                               Return Date & Time:
                                                               April 11, 2019 at 2:31 PM


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X   Chapter 13 Case No: 18-10390 CGM
IN RE:
                                                               NOTICE OF MOTION
CHESTLEY S. ANDERSON,

                                               Debtor(s).
-----------------------------------------------------------X

                   PLEASE TAKE NOTICE, that upon the within application, the Chapter 13 Trustee will
move this court before the Honorable Cecelia G. Morris, Chief U.S. Bankruptcy Judge, at the United
States Bankruptcy Court, One Bowling Green New York, NY 10004, on April 11, 2019 at 2:31 PM, or
as soon thereafter as counsel can be heard, for an Order pursuant to 11 U.S.C. §1307(c) for cause,
dismissing this Chapter 13 case and for such other and further relief as may seem just and proper.
                   Responsive papers shall be filed with the Bankruptcy Court and served upon the
Chapter 13 Trustee, Krista M. Preuss, Esq., no later than seven (7) days prior to the hearing date
set forth above. Any responsive papers shall be in conformity with the Federal Rules of Civil
Procedure and indicate the entity submitting the response, the nature of the response and the basis
of the response.



Date: White Plains, New York
      March 20, 2019

                                                               /s/ Krista M. Preuss
                                                               KRISTA M. PREUSS, CHAPTER 13 TRUSTEE
                                                               399 KNOLLWOOD ROAD, STE 102
                                                               WHITE PLAINS, NY 10603
                                                               (914)328-6333
18-10390-cgm            Doc 33        Filed 03/20/19 Entered 03/20/19 14:34:33             Main Document
                                                   Pg 2 of 5


                                                               kmp7299/LRE
                                                               Return Date and Time:
                                                               April 11, 2019 at 2:31 PM
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X   Chapter 13 Case No: 18-10390 CGM
IN RE:

CHESTLEY S. ANDERSON,
                                                               APPLICATION
                                        Debtor(s).
-----------------------------------------------------------X

TO THE HONORABLE, CECELIA G. MORRIS, CHIEF U.S. BANKRUPTCY JUDGE:

       KRISTA M. PREUSS, ESQ., Standing Chapter 13 Trustee in the above-captioned estate,
respectfully represents the following:

       1.      The Debtor filed a petition under the provisions of 11 U.S.C. Chapter 13 on February
13, 2018, and, thereafter, KRISTA M. PREUSS was duly appointed and qualified as Trustee.

       2.     The Debtor failed to comply with 11 U.S.C. §1325(a)(6) in that the Debtor failed to
submit timely Chapter 13 plan payments to the Trustee, being at this juncture, three months in
arrears.

         3.        Furthermore, the Debtor has failed to:

         a. provide the Trustee a copy of a federal income tax return or transcript for the most recent
            year, pursuant to 11 U.S.C. §521(e)(2)(A)(i). to wit, 2017.

         b. Provide the trustee with certain of the required documentation, to wit, a third-party
            affidavit of contribution and a real estate appraisal.

         4.        Schedules I and J reveal that not all disposable income is being designated to the
plan.

         5.      An objection has been filed to confirmation of the plan by the secured lender
citing that the plan fails to provide for full payment of the mortgage arrearages.

       6.      The Debtor’s failure above stated impedes the Trustee’s ability to administer this
case and, therefore, is a default that is prejudicial to the rights of the creditors of the Debtor pursuant
to 11 U.S.C. §1307(c)(1).

       7.      The foregoing constitutes cause to dismiss this Chapter 13 case within the meaning
of 11 U.S.C. §1307(c).
18-10390-cgm      Doc 33     Filed 03/20/19 Entered 03/20/19 14:34:33           Main Document
                                          Pg 3 of 5




        WHEREFORE, the Chapter 13 Trustee respectfully requests that this Court enter an Order
dismissing this Chapter 13 case and for such other and further relief as may seem just and proper.

Dated: White Plains, New York
       March 20, 2019
                                                            /s/ Krista M. Preuss
                                                            Krista M. Preuss, Chapter 13 Trustee
18-10390-cgm            Doc 33        Filed 03/20/19 Entered 03/20/19 14:34:33   Main Document
                                                   Pg 4 of 5


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X   Chapter 13 Case No: 18-10390 CGM
IN RE:

CHESTLEY S. ANDERSON,

                                                               CERTIFICATE OF SERVICE
                                                                    BY MAIL
                                        Debtor.
-----------------------------------------------------------X


               This is to certify that I, Lois Rosemarie Esposito, have this day served a true,
accurate and correct copy of the within Notice of Motion and Application by depositing a true copy
thereof enclosed in a post-paid wrapper, in an official depository under the exclusive care and
custody of the U.S. Postal Service within New York State, addressed to each of the following
persons at the last known address set forth after each name:

CHESTLEY S. ANDERSON
3012 Wallace Avenue # 2-B
Bronx, New York 10467

Vincent Cuocci, PC
320 West Main Street
Sayville, New York 11782

Caliber Home Loans, Inc.
c/o Fein Such & Crane, LLP
1400 Old Country road # C103
Westbury, New York 11590

U. S. Bank Trust, NA
c/o Caliber Home Loans, Inc.
13801 Wireless Way
Oklahoma City, Oklahoma 73134

NYC Water Board
59-17 Junction Blvd.
Elmhurst, New York 11373


This March 20, 2019

/s/Lois Rosemarie Esposito
Lois Rosemarie Esposito, Paralegal Case Support
Office of the Standing Chapter 13 Trustee
Krista M. Preuss, Esq.
399 Knollwood Road, Suite 102
White Plains, New York 10603
(914) 328-6333
18-10390-cgm   Doc 33   Filed 03/20/19 Entered 03/20/19 14:34:33   Main Document
                                     Pg 5 of 5


CHAPTER 13 CASE NO: 18-10390 CGM
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
IN RE:

CHESTLEY S. ANDERSON,


Debtor(s).


                        NOTICE OF MOTION, APPLICATION
                                    and
                           CERTIFICATE OF SERVICE




                               KRISTA M. PREUSS
                         STANDING CHAPTER 13 TRUSTEE
                        399 KNOLLWOOD ROAD, SUITE 102
                         WHITE PLAINS, NEW YORK 10603
                                 (914) 328-6333
